Citation Nr: 1242660	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include arthritis. 

2.  Entitlement to service connection for a pulmonary disability, to include as due to exposure to asbestos and/or other chemicals. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a hernia, as secondary to VA surgery in February 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1971. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Indianapolis, Indiana, RO, which has certified the case for appellate review. 

When this case was previously before the Board in May 2010, it was remanded for additional development.  The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for a hernia, as secondary to VA surgery in February 2003, is now before the Board for final appellate consideration.

The issues of service connection for a bilateral hand disability, to include arthritis, and service connection for a pulmonary disability, to include as due to exposure to asbestos and/or other chemicals, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that February 2003 VA medical treatment resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a hernia, as secondary to VA surgery in February 2003, have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in December 2005, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's own statements.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2012).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2012).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2012).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2012).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2012).

The Veteran asserts that that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, manifested by a hernia, incurred as a result of February 2003 surgery at the Spokane, Washington, VA Medical Center (VAMC).

The record reflects that the Veteran underwent same day cholecystotomy for chronic cholelithiasis, cholecystitis, and recurrent umbilical hernia at the Spokane VAMC on February 3, 2003.  The Veteran was discharged from the hospital after such surgery at 4:00 p.m. on the afternoon of February 3rd.  Around 11:00 p.m. of the same day, the Veteran reported back to the Spokane VAMC emergency room with complaints of being unable to empty his bladder.  He was subsequently treated, including with the insertion of a foley catheter and Flomax, and was discharged.  The next day, the Veteran returned to the hospital for a follow-up visit where he was instructed to remove the foley catheter the following Monday or Tuesday.  A treatment record dated on February 6, 2003, shows that the Veteran called the Spokane VAMC and complained of vomiting for two days and increasing abdominal pain.  The nurse indicated that the Veteran was unwilling to drive from Clarkson to the Spokane VAMC because he felt so ill and she instructed him to go to a local emergency room for evaluation.  

Treatment records from Tri-State Hospital in Clarkston, Washington, dated from February 5, 2003 to February 6, 2003 show that the Veteran reported to the emergency room for complaints of severe abdominal pain in his right upper quadrant.  After an examination, the Veteran was diagnosed with a post-operative illieus that was associated with his surgery and was admitted to the hospital.  The impression of an upper abdominal CT scan performed during the Veteran's hospital stay was that he had among other things, a moderate sized hiatal hernia. 

A November 2006 VA outpatient Primary Care Nursing Note provides that the Veteran reported a hernia from a gall bladder operation 3 years earlier.  A VA Primary Care Clinic Initial Visit Physician Note dated later that day provides that the Veteran had a ventral hernia, secondary to remote gall bladder surgery.  

The November 2006 VA outpatient treatment notes do not support the Veteran's claim.  The nursing note merely recites a history provided by the Veteran.  The Initial Visit Physician Note appears to do the same.  It does not refer to a review of any prior VA medical records as a rationale for the statement that the Veteran's ventral hernia was due to remote gall bladder surgery.  It is not a competent medical opinion, based on the clinical or objective evidence, linking the Veteran's ventral hernia to the February 2003 VA surgery.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the veteran, unenhanced by any additional comment by that examiner, does not become competent medical evidence merely because the transcriber is a medical professional).

The report of an August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, which the Board notes included the Veteran's February 2003 private emergency room and inpatient treatment reports.  It sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  

The examiner provided a pertinent diagnosis of ventral hernia.  The examiner provided the opinion that it was less likely as not (less than 50/50 probability) caused by or a result of careless, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  

As a rationale, the examiner identified 9 factors most responsible for incisional hernias.  She cited a medical text for the proposition that about 10 percent of abdominal operations result in incisional hernias.  When more than one factor coexisted in a patient, the likelihood of post-operative wound failure was greatly increased.  She noted that in this case, the Veteran was obese and began vomiting.  He developed an ileus which would cause increased pressure and increased potential for development of a ventral hernia.  

The examiner also provided a pertinent diagnosis of hiatal hernia.  She provided the opinion that the Veteran's hiatal hernia was not caused by or a result of hospital care, or medical or surgical treatment furnished to the Veteran by VA in conjunction with the February 2003 surgery for chronic cholelithiasis, cholecystitis and recurrent umbilical hernia at the Spokane VAMC.  

As a rationale, the examiner described the location and purpose of the diaphragmatic hiatus.  She explained that some patients had a weakened or enlarged hiatus, perhaps due to hereditary factors.  It may also be caused by obesity, exercising (e.g., weight lifting), or chronic straining while passing stools.  She stated that when a weakened or enlarged hiatus occurred, a portion of the stomach herniated into the chest cavity through the enlarged hole, resulting in a hiatal hernia.  She stated that hiatal hernias were quite common.  Occurrence rates of between 20 and 60 percent had been reported in the medical literature.  She provided a cite to a medical text.  

The Board finds that the August 2010 VA medical opinions constitute highly probative evidence against the Veteran's claim.  The examiner based her opinions on the Veteran's past medical history (which included a review of both VA and private medical records) and current physical findings, to which she referred in detail.  She also explained her opinions by referring to medical principles, and she provided cites to medical texts.  These facts are particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing hernia symptoms or problems after the February 2003 VA surgery).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds him to be credible in this regard.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to state that any hernia symptoms or problems are etiologically related to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in his February 2003 VA surgery.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds that the Veteran's assertions are outweighed by the August 2010 VA medical opinions.

The Veteran submitted an article printed from an internet website regarding hernias, which the Board has reviewed.  However, the document is too general in nature to provide, alone, the necessary evidence to show that the Veteran has a hernia as the result of VA fault in performing the February 2003 VA surgery.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The document in the current case does not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that it does not show to any degree of specificity a relationship or connection between the Veteran's hernia and VA fault in performing the February 2003 VA surgery. 

The record also reflects that the Veteran provided informed consent for the February 2003 surgery.  See February 3, 2003 Operating Room (O. R.) staff nurse progress note, and surgery outpatient clinic note.  There is no indication that the outcome of the February 2003 surgery was not reasonably foreseeable.

In sum, there has been no demonstration by competent medical, or competent and credible lay, evidence of record that February 2003 VA medical treatment resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a hernia, as secondary to VA surgery in February 2003, is denied.


REMAND

A preliminary review of the record indicates that the Veteran's claims for service connection for a bilateral hand disability, to include arthritis, and service connection for a pulmonary disability, to include as due to exposure to asbestos and/or other chemicals, require additional development.  

Turning to the Veteran's hand claim, the Board's May 2010 remand requested that VA provide an examination to determine the nature and etiology of any current bilateral hand disability.  The Board specified that the examiner was to review the Veteran's claims file.  

The report of the corresponding VA examination, conducted in August 2010, relates that the examiner failed to review any VA or private medical records.  Thus, the development requested by the Board's May 2010 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In addition, the VA examiner stated that he could not resolve the issue of whether the Veteran's current chronic complaints of hand pain/synovitis were related to his exposure to handling carbon tetrachloride during active duty without resort to mere speculation.  He stated that the Veteran did not file a complaint at the time of discharge and it was unknown whether or not carbon tetrachloride exposure could result in inflammation of joints years later.  

In reaching this conclusion, the VA examiner failed to take into account the Veteran's own assertions of observable symptoms since active duty.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board also notes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In this case, it is clear that the examiner did not review all of the procured and assembled data available to him - by his own admission, he did not review any VA or private medical records.  He also failed to address the Veteran's own assertions as to history and observable symptoms. 

Turning to the Veteran's pulmonary claim, it is unclear from a report of an August 2010 VA respiratory examination whether the Veteran's claims file was reviewed.  Stegall, supra.  In addition, a January 2012 notation in the Veteran's VA medical records relates that the VA oncologist who conducted the August 2010 respiratory examination stated that an Occupational Pulmonary Specialist must do the examination and provide the requested opinion.  A review of the medical records in the claims file and the Veteran's Virtual VA eFolder indicates that such an examination has not been conducted.  

As a result, the Board finds that the August 2010 VA respiratory examination report is inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by the appropriate specialist to determine the nature and etiology of any current bilateral hand disability.  The examiner should identify all currently present hand disability.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any currently diagnosed hand disability is related to exposure to carbon tetrachloride in service. 

All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate whether the claims file was reviewed.  The examiner must consider the Veteran's assertions as to history and observable symptoms, including in service.

Rationale must be provided for the opinion provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner must identify the reason therefor, to include any additional information and evidence that is needed to render the requested opinion.

2.  The Veteran should be afforded a VA examination by the appropriate specialist, such as an Occupational Pulmonary Specialist or the equivalent, to determine the nature and etiology of any current pulmonary/respiratory disability.  The examiner should identify all currently present pulmonary/respiratory disorders.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any currently diagnosed pulmonary/respiratory disability is related to exposure to as asbestos and/or carbon tetrachloride in service. 

All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate whether the claims file was reviewed. The examiner must consider the Veteran's assertions as to history and observable symptoms, including in service.

Rationale must be provided for the opinion provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner must identify the reason therefor, to include any additional information and evidence that is needed to render the requested opinion.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


